Citation Nr: 1134254	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric, to include PTSD, disorder.

2.  Entitlement to service connection for asthma, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, with additional service with the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD, depression, and asthma. 

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board observes that the RO originally adjudicated the issue as entitlement to service connection for PTSD and depression.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include PTSD, adjustment disorder, major depressive disorder, chronic alcoholism, and a mood disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

The Board remanded the claims in October 2009 and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 




FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD that comports with DSM-IV.

2.  An acquired psychiatric disorder is not related to any disease, injury, or incident of service, and was not manifested within one year of service discharge.

3.  The Veteran's asthma first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including alleged exposure to asbestos.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2010).

2.  Asthma was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, April 2004, July 2004, and August 2004 letters, sent prior to the initial January 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Further, in December 2009 and in April 2010, the Veteran was provided with notice of the alternative evidence that he could submit to help substantiate a claim for PTSD based upon a personal assault.  See 38 C.F.R. § 3.304(f)(3) (2010); Gallegos  v. Peake, 22 Vet. App. 329 (2010). 

As relevant to the Veteran's claim of entitlement to service connection for asthma, a November 2004 letter, sent prior to the initial January 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Additionally, an April 2006 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Board notes that, while the April 2006 letter was issued after the initial January 2005 rating decision denying service connection for PTSD, depression, and asthma, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2006 letter was issued, the Veteran's claims were readjudicated in the June 2005 statement of the case, as well as the April 2006 and April 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations in November 2010 and in April 2011 in order to adjudicate his service connection claims.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's psychiatric disorder and asthma were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in October 2009 in order to afford him appropriate VCAA notice, obtain outstanding treatment and SSA records, and afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6. (2010).  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

In cases involving a claim of entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence can be used to establish a stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999). 

Because the Veteran is alleging sexual abuse, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence. In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  That approach has been codified at 38 C.F.R. § 3.304(f)(3) (2010).  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010); Gallegos  v. Peake, 22 Vet. App. 329 (2010). 

The Board is mindful of the fact that Veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. 

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369   (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley  v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding the Veteran's alleged symptoms, including nightmares, flashbacks, and other difficulties he associates with active service, if the Board does not find the statements regarding the symptoms to be credible.

With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002 ); 38 C.F.R. §§ 3.1(n), 3.301 (2010).

The competent medical evidence shows that the Veteran has a current psychiatric disability, variously diagnosed as depression, anxiety, chronic alcoholism, an adjustment disorder, and a mood disorder.  Although the Board has reviewed in detail the five volumes of lay and medical evidence in this case, the Board will focus on the evidence that addresses whether these conditions, termed as an acquired psychiatric disability, are related to service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that while stationed in Fort Hood, Texas, in 1976, his sergeant encouraged his platoon to drink heavily at his house and such habits lead the Veteran to lifelong alcoholism.  He contends that he and other soldiers would go to the sergeant's home two to three times per week and drink heavily until they passed out.  He contends that some sort of sexual assault may have occurred while he was unconscious.  He contends that his drinking lead him to begin stealing appliances which resulted in being demoted.  He contends that he and another soldier told their superiors of the sergeant's behavior and the sergeant was transferred to a different unit.  His wife and brother-in-law have submitted statements that he has struggled with alcohol binges, as well as symptoms of anxiety, since service.  

Service treatment records are negative for any psychiatric complaints or treatment.  Service personnel records reflect that the Veteran received consistent praise for his duty performance.  In March 1979, the Veteran was promoted to Specialist Five.  In March 1984, during his reserve period, he was promoted from SPF-E5 to SSG-E6.  These records are negative for any indication that the Veteran was demoted due to theft or that he reported the actions of his sergeant to his superiors.  

Private treatment records reflect that the Veteran has been hospitalized numerous times for suicide attempts and alcohol dependence since the mid-1990s.  In May 1994, the Veteran was admitted to the hospital for suicidal ideations and a self-inflicted gunshot wound to the left shoulder.  The Veteran stated that the wound was accidental as he was cleaning his rifle while intoxicated.  The discharge diagnosis was alcohol dependence.  In January 1998, the Veteran was admitted to the emergency room due to suicidal ideations.  He was intoxicated and stated that he had plans to purchase a gun to kill himself.  The assessment was alcohol intoxication and suicidal ideations.   A few days later, the Veteran was admitted to the hospital once again, this time for a self-inflicted wrist laceration.  His past medical history was noted to include depression.  He had a longstanding history of alcohol abuse.  He was suffering from financial stress and marital problems.  The assessment included depression and suicidal gestures with continuing ideation.  In March 1998, the Veteran was admitted to the hospital when he overdosed on 30 Zoloft tablets while drinking alcohol.  He stated that he had been drinking alcohol since the age of 22.  

VA treatment records reflect that in 2001, the Veteran and his wife attended couples substance abuse counseling on a regular basis.  In February 2001, the Veteran was admitted to the hospital for a suicide attempt.  He felt that life was not worth living.  He had recently lost his job due to alcohol.  The Veteran reported that he had been drinking alcohol since the age of 13 and began regularly drinking since the age of 20.  In March 2001, the Veteran reported that he had had a nervous breakdown at the age of 15.  He was next hospitalized in 1994.  He stated that he had recently served 15 months in jail, being released in May of 2000.  In August 2001, the Veteran was admitted to in-patient psychiatric treatment for suicide attempts.  The diagnosis was alcohol-induced mood disorder.   In March 2002, the Veteran was again admitted to the hospital for thoughts of suicide.  He reported anhedonia, problems with concentration, and poor energy.  He had poor self-esteem and overwhelming guilt.  He stated that he had been raped when he was six years old.  He felt responsible for his brother-in-law's suicide.  He avoided war movies and felt intrusive thoughts about the actions taken in Bosnia, Grenada, and Panama.  The assessment was alcohol dependence and induced mood disorder with a history of major depressive disorder.  

On March 2004 psychiatric evaluation, the Veteran reported having  taken methamphetamines while in the military.  He stated that he had first been diagnosed with depression in 1997.   He stated that he had possibly been abused by a sergeant in the military because the sergeant was known to abuse young soldiers when they were drunk.  Mental status examination resulted in the assessment of alcohol dependence, amphetamine dependence, in remission, and major depressive disorder versus substance-induced mood disorder.  April 2004 psychological testing revealed that he suffered from severe depression.   From April 2004 to July 2004, the Veteran participated in an inpatient substance abuse psychiatric program.  On psychological evaluation at that time, the Veteran reported that he thought he might have been molested while in service but was not sure because he would have been unconscious due to alcohol use.  He thought it might be possible based upon the sergeant's record of molesting young men.  He reported that he had been arrested for drunk driving at least ten times in the past.  His wife was an alcoholic as well and that would often cause him to relapse into drinking.  In May 2004, the Veteran stated that he first started to drink in service but the drinking did not affect his performance.  However, while in service, he and a friend had stolen appliances from unoccupied homes.  The charges were later dropped.  He stated that his first treatment for alcoholism was in 1986, when he took outpatient classes.  His ongoing diagnoses were alcohol dependence and major depressive disorder, recurrent, chronic.  

VA treatment records reflect that in January 2005, the Veteran was admitted to urgent care due to suicidal ideation and heavy consumption of alcohol.  He stated that he had been drinking since the age of 13.  He felt stress due to losing his job.  He would drink a six pack of beer and one pint of vodka daily.  In March 2005, the Veteran reported that he was having nightmares about sexual abuse.  He stated that he had recently been diagnosed with PTSD by a state psychiatrist for the purposes of SSA benefits.  He had almost continuous thoughts of suicide.  In June 2005, the Veteran reported being sober ever since his last hospital admission.  He felt restless and slept about four to five hours per night.  He would awake sweating.  He had racing thoughts.  Mental status examination resulted in the diagnosis of alcohol dependence in early full remission, anxiety disorder, not otherwise specified, and mood disorder, not otherwise specified.  In December 2005, the Veteran again reported having been sexually assaulted in service, but denied any previous sexual abuse.  

A September 2009 SSA psychiatric evaluation reflects that the Veteran was assessed as being able to work despite his diagnosed depression, anxiety, suicidal ideations, and mood disorder.  

More recent VA treatment records beginning in October 2009 reflect that the Veteran received ongoing mental health treatment for a mood disorder and alcohol dependence.  He was maintaining sobriety.  He was searching for a job.  He felt depressed but maintained his symptoms with psychiatric medications.  

On April 2011 VA psychiatric examination, the Veteran reported his in-service assault stressor as stated above.  He reported that he had never witnessed the sergeant assault himself or another soldier.  However, he recalled waking up once at the sergeant's home with his, "pants down."  Other than that recollection, he had absolutely no memory of any type of personal assault against himself or others while in service.  Accordingly, the examiner determined that his stressor did not constitute a stressor for PTSD purposes under DSM-IV. With regard to his current symptoms, the Veteran reported that he had felt depressed for most of his life.  He had trouble holding jobs, which the examiner suggested could be related to irresponsibility, alcohol addiction, and character pathology.  The Veteran denied having had formal psychiatric treatment while in service on within one year of discharge from service.  The Veteran's psychiatric hospitalizations were reviewed and summarized.  Mental status examination revealed that the Veteran was mildly to moderately depressed.  His insight and judgment were impaired due to his continued use of alcohol.  The examiner determined that the Veteran did not describe any symptoms compatible with a diagnosis of PTSD.  The examiner's overall clinical impression was that the Veteran suffered from severe alcohol dependence which was not service-related.  The examiner also determined that the Veteran suffered from depression, as well as an adjustment disorder with mixed emotional features, moderately severe, secondary to his alcoholism, its negative concomitants, and what appeared to be borderline and dependant personality pathology.  The examiner stated that the major stressor in the Veteran's life was in fact his alcoholism.  Thus, his depression and adjustment disorder appeared to be secondary to his alcoholism and the negative concomitants.  The depression was therefore not related to his service.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Board finds that although the Veteran has reported that a diagnosis of PTSD was made by a state psychiatrist related to SSA benefits, after reviewing the SSA records, no such diagnosis can be found.  Further, the VA and private treatment records do not reflect a diagnosis of PTSD.  In that regard, the April 2011 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also found that due to lack of specificity and any memory of the event, the Veteran's reported stressor of a possible in-service assault was not sufficient to be considered a stressor under DSM-IV.  Accordingly, the Board finds that absent any evidence that the Veteran meets the criteria for a diagnosis of PTSD, service connection on that basis is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the Veteran's other various psychiatric diagnoses seen throughout the appeal period, including depression, anxiety, a mood disorder, and an adjustment disorder, the Board finds that the competent and persuasive evidence weighs against a finding that those disorders are related to the Veteran's service.  Significantly, the Board finds that the April 2011 VA examiner's opinion is the most probative evidence available, as it contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In that regard, the April 2011 VA examiner reviewed the claims file, including the service records, and, after completing mental status examination, determined that the Veteran's psychiatric disorders were not related to his service, including the described in-service stressor.  Instead, his psychiatric disorders were attributed to his most prominent stressor, that of alcohol dependence.  That finding comports with the evidence of record which demonstrates that the Veteran has continuously been hospitalized for treatment for his alcohol dependence for decades.  Further, the Veteran had stated on many occasions that he had been drinking since the age of 13, prior to his service.  It has also been consistently determined that the Veteran's depression and alcoholism are intertwined, his alcoholism being the predominate factor in his continuing psychiatric problems.  

To the extent that the Veteran contends that his alcoholism had its onset in service and therefore should be service-connected, the Board notes that the VA is prohibited to compensate a Veteran for abuse of alcohol or drugs in-service due to the Veteran's own misconduct.  See 38 U.S.C.A. § 105 (West 2002 ); 38 C.F.R. §§ 3.1(n), 3.301 (2010).  Such is the case here.  Thus, service connection for a psychiatric disorder based upon in-service alcohol abuse is not warranted.

The Board notes that the Veteran has contended on his own behalf that his current psychiatric disorders are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current psychiatric disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his experiences in service, including the alleged assault and alcohol intake, and his current manifestations of a psychiatric disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and his current psychiatric disorder.  In contrast, the April 2011 VA examiner, who is a clinical psychologist, took into consideration all the relevant facts in providing an opinion, to include the Veteran's reported in-service assault and the current nature of his psychiatric disorder.  Therefore, the Board accords greater probative weight to the April 2011 VA examiner's opinion. 

Further, there is a lack of continuity of symptomatology in this case, as the first evidence of symptoms of a psychiatric disorder or a diagnosed psychiatric disorder is not until the mid-1990s, approximately 15 years after separation from active service.  In view of the lengthy period without evidence of symptoms or treatment, the Board finds that the evidence does not show a continuity of treatment, which is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no indication in the records that the Veteran was treated for or diagnosed with a psychiatric disorder during active or inactive duty for training while in the Army Reserve, or that the psychiatric disorder is related to that service.

Moreover, the Veteran's psychiatric disorder cannot be granted on a presumptive basis, as there is no indication that he was diagnosed with psychoses within one years of separating from active service.  Thus, service connection for an acquired psychiatric disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Asthma

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, including pulmonary fibrosis and lung cancer, which may occur 10 to 45 years after exposure.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and to assure that development is accomplished to ascertain whether or not there is pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above. 

VA must determine whether military records demonstrate asbestos exposure during service, and, if so, determine whether there is a relationship between that exposure and the claimed disease.  See also VAOPGCPREC 4-2000 (Apr. 13, 2000).  The diseases listed as commonly associated with asbestos exposure include mesothelioma, interstitial pulmonary fibrosis (asbestosis), lung cancer, cancer of the gastrointestinal tract, pleural effusions and fibrosis, pleural plaque, urogenital cancer, or pharyngolaryngeal cancer.  Radiographic changes indicative of asbestos exposure include interstitial pulmonary fibrosis, pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. 

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacturing and servicing of friction products such as clutch facings and brake linings, manufacture and installations of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. 

The Veteran contends that he was exposed to asbestos while in service during training in Fort Knox, Kentucky, in 1976.  He contends that during live fire exercises and equipment check drills, the standard equipment to handle rounds, and the casing inside the truck, contained asbestos.  There were asbestos gloves and asbestos curtains inside the armored tanks.  The curtain inside the tank would catch shell casings and over time would disintegrate, emitting asbestos fibers into the air.  He was in close proximity to these items on a daily basis.  He contends that he was more susceptible to the asbestos exposures because in 1976, he contracted pneumonia and was hospitalized.  He contends that after service, he worked in Fort Hood, Texas, in a civilian capacity as a light and heavy duty mechanic, fixing tanks.  The brakes and clutches of the tanks were lined with asbestos.  He contends that he was diagnosed with asthma in 2001, but that in the interim years he would treat his respiratory symptoms with throat lozenges and over-the-counter medications. 

Service treatment records reflect that in September 1976, the Veteran was hospitalized for an acute respiratory disease with pneumonia.  He was experiencing a cough, sore throat, and headache.  Five days later, he was released to duty.  On June 1979 separation examination, no respiratory symptoms or condition was reported or diagnosed.  It was noted that the Veteran had been hospitalized for pneumonia for 5 days.  Reserve medical records reflect that on July 1987 quadrennial examination, no respiratory symptoms or condition was reported or diagnosed. 

Service personnel records reflect that the Veteran served as an armored crewman and underwent basic armor training in August 1976 in Fort Knox, Kentucky.  He then served as a combat engineer vehicle driver while stationed in Fort Hood, Texas, for the remainder of his active service.    The service personnel records do not demonstrate that the Veteran performed duties commonly associated with asbestos exposure.  Thus, his duties are not those for which asbestos exposure may be conceded on that basis. 

Private treatment records reflect that in January 1998, the Veteran was admitted to the emergency room for a suicide attempt, and at the time, reported a history of chronic obstructive pulmonary disease.  He also stated that he had smoked at least two packs of cigarettes per day for several decades.  

VA treatment records reflect that in April 2001, the Veteran requested a refill of his asthma medication.  In June 2002, his asthma was considered to be stable on Combivent.  On October 2004 discharge examination from an in-patient alcohol treatment program, the Veteran was noted to have undergone a pulmonary function test during treatment.  He was on an Albuteral inhaler and did not have any specific complaints associated with his asthma during his hospitalization.  A January 2005 chest X-ray showed that the lungs were clear.  

On November 2010 VA examination, the Veteran reported his contentions of asbestos exposure as described above.  The examiner noted that in reviewing the service treatment records, there was treatment for pneumonia in 1976, and that the condition resolved after five days of hospitalization.  The Veteran reported that he smoked a pack of cigarettes a day.  He reported that once or twice per month he seemed to get more severe asthmatic-type attacks and used an inhaler more on those days.  Physical examination showed some wheezes in the left upper and lower lobe.  There was no cough and respirations were normal.  A March 2009 chest X-ray was reviewed as being normal.  A November 2010 pulmonary function test was studied and interpreted to show mildly reduced total lung capacity and mild reduction in the forced vital capacity.  The diagnosis was asthma.  The examiner concluded that despite the Veteran's report of asbestos exposure by way of inhaling asbestos fibers during training exercises, there was no evidence of any past chest X-rays suspicious for asbestosis or an asbestos-related lung disease.  Further, it was not at least as likely as not that the Veteran's respiratory restrictive disease was related to his service, or to the pneumonia that he suffered from in service.  For one, his in-service pneumonia was noted to resolve and there was no indication of further respiratory distress on separation.  The examiner also found it to be significant that the Veteran had a longstanding history of smoking cigarettes, one pack per day, for many years.  

In this case, the Board finds that the November 2010 VA opinion is the most probative evidence of record because the opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, there is no evidence or opinion to the contrary.  In that regard, the examiner clearly found that the Veteran did not suffer from an asbestos-related lung condition and that there was no medical evidence to suggest that he has been adversely affected by any contended asbestos inhalation in service.  Thus, his current asthma was determined to not be related to any contended asbestos exposure.  Further, after reviewing the service treatment records, it appeared that the in-service pneumonia had resolved prior to his release from hospitalization.  Therefore, the lack of any indication of a respiratory disorder on separation from service or of any respiratory symptoms for many years after service made it unlikely that his current asthma was related to the in-service pneumonia.  

The Board notes that the Veteran has contended on his own behalf that his current asthma is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current asthma and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his experiences in service, including the alleged asbestos exposure and pneumonia, and his current manifestations of a lung disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and his current lung disorder.  In contrast, the November 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's reported in-service asbestos exposure, the service treatment records, and the current nature of his lung disorder.  Therefore, the Board accords greater probative weight to the November 2010 VA examiner's opinion. 

Further, there is a lack of continuity of symptomatology in this case, as the first evidence of a diagnosis of asthma is not until 2001, approximately 22 years after separation from active service.  In view of the lengthy period without evidence of symptoms or treatment, the Board finds that the evidence does not show a continuity of treatment, which is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, there is no indication that the Veteran's asthma had its onset or was related to his period of reserve service.  Thus, based upon the above analysis, and in the absence of any currently diagnosed asbestos-related lung disorder, service connection for asthma must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for asthma, to include as secondary to asbestos exposure.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for asthma is denied. 



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


